Title: To Benjamin Franklin from Félix Vicq d’Azyr, [before 20 July 1781]
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur et très-illustre Confrère,
[before July 20, 1781]
La Société Royale de Medecine m’a chargé de vous adresser un certain nombre des Pieces qui ont été distribuées dans sa derniere séance publique, avec un Rapport concernant les sepultures de l’Ile de Malthe, et imprimé aux fraix de L’Ordre. S’il vous est possible de faire parvenir quelques-unes de ces Pieces en Amérique, Nous vous en aurons beaucoup d’Obligation. En vous offrant cet hommage je suis chargé par la société Royale de Médecine de vous remercier de L’exactitude avec laquelle vous voulez bien assister à ses Assemblées publiques. Personne ne vous est plus sincerement et plus intimement attaché que les Membres de cette Compagnie. Recevez en particulier les Témoignages du respect le plus profond, avec lequel j’ai L’honneur d’Etre J’ai L’honneur d’être avec le plus profond respect, Monsieur et très-illustre Confrère, Votre très humble et très-obéïssant serviteur
Vicq D’AZYR
M. Franklin Ministre des Etats-unis de L’Amérique à Passy.
